Citation Nr: 1539693	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-07 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to a rating in excess of 20 percent for status post prostatectomy, to include restoration of a 100 percent rating from June 1, 2012.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1976 to January 1993.  

This mater comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Anchorage, Alaska, which, in pertinent part, reduced the disability rating for the Veteran's prostate cancer from 100 percent to 20 percent, effective June 1, 2012.  

In May 2013 the Veteran testified at a Travel Board hearing and a copy of that transcript is of record.  The Board held the record open for an additional 30 days following the hearing to allow the Veteran and his representative time to obtain and submit additional supporting evidence and argument.  Additional evidence was submitted without a waiver of initial Agency of Original Jurisdiction (AOJ) review pursuant to 38 C.F.R. § 20.1304 (2015).  However, the Veteran's substantive appeal was received after February 2, 2013.  See Section Public Law No. 112-154, 126 Stat. 1165.  Additionally, the claim is being remanded back to the AOJ for additional development therefore; the question regarding the necessity of such a waiver is ultimately moot.

The issues of entitlement to service connection for a traumatic brain injury and an increased rating for erectile dysfunction have been raised by the record in a March 2011 statement from the Veteran and a February 2013 statement from the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

In addition to the paper claims file, the Veteran's Virtual VA claims file contains the August 2013 Board hearing transcript.  The Veteran's VBMS (Veterans Benefits Management System) file does not currently contain any documents.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

The March 2012 rating decision on appeal reduced the disability evaluation for the Veteran's prostate cancer, status post prostatectomy, from 100 percent to 20 percent, effective June 1, 2012.  The Veteran contends that the reduction was improper as his cancer is still active and is evidenced by his measurable and increasing prostate-specific antigen (PSA) levels.  See May 2013 Board hearing transcript.  

The Veteran's most recent VA genitourinary examination was conducted in December 2010.  At that time, his PSA level was noted as 0.01 and the examiner concluded that the Veteran's cancer was in remission.  The Veteran has recently submitted records of treatment that indicate his PSA has increased, and in May 2013 it was measured at 0.032.  The Board finds that the Veteran's elevated PSAs indicate a possible worsening of his disability and a new VA examination is necessary to determine the current severity of the service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400   (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records for his status post prostatectomy.  The RO/AMC should secure any necessary authorizations.  Specifically, the RO should obtain outstanding VA treatment records dated May 2013 to the present.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Schedule the Veteran for an appropriate examination to determine the current severity of his status post prostatectomy.  A copy of the claims file must be reviewed by the examiner in conjunction with the examination.

After physically examining the Veteran and performing any necessary tests, the examiner should provide an assessment of the current nature and severity of the Veteran's service-connected status post prostatectomy.  The examiner is asked to specifically address whether the Veteran has local reoccurrence of malignant neoplasms of the genitourinary system or metastasis, and/or current residuals of prostate cancer to include renal dysfunction and/or voiding dysfunction.  If so, such should be described in detail.

In making this determination, the examiner should comment on the Veteran's increased PSA levels (measured as 0.032 in May 2013) and discuss whether it indicates a recurrence of active cancer.

A complete rationale for any opinions expressed must be provided.

3. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







